EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report on Form 10-Q/A of Striker Energy Corp. for the quarter ended August 31, 2008 as filed with the Securities and Exchange Commission on the date hereof, the undersigned, Joseph Carusone, hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted by Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Form 10-Q/A fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Form 10-Q/A fairly presents, in all material respects, the financial condition and results of operations of Striker Energy Corp. October 15, 2008 /s/ Joseph Carusone By: Joseph Carusone President, CEO and director (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer) A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Striker Energy Corp. and will be retained by Striker Energy Corp. and furnished to the Securities and Exchange Commission or its staff upon request.
